Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 5/13/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue search burden to examine both the inventions.  This is not found persuasive because they are distinct inventions not only the search criteria but they have acquired a separate status in the art due to their recognized divergent subject matter, which was already mentioned in the previous office communication.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Lytle on 7/7/2022.

The application has been amended as follows: 

In the claims:
Cancel the withdrawn claim 17.
Allowable Subject Matter
Claims 1-16 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process including the steps of continuously supplying an RF signal into the chamber while continuously supplying a negative DC voltage to an upper electrode provided to face the substrate support, to generate plasma from the first processing gas in the chamber; and (d) supplying a pulsed RF signal while continuously supplying the negative DC voltage to the upper electrode, to generate plasma from the first processing gas, wherein (c) and (d) are alternately repeated as the context of claims 1 and 18.
A closest prior art, Koshiishi et al (US 2006/0066247) disclose a plasma processing, wherein, a variable DC power supply to apply a DC voltage to the upper electrode, so as to cause the absolute value of a self-bias voltage on the surface thereof to be large enough to obtain a suitable sputtering effect on the surface, and to increase the plasma sheath length on the upper electrode side to generate predetermined pressed plasma (abstract), where a negative DC voltage applied to the upper electrode 34 increases, the selectivity of the SiO.sub.2 film relative to the photo-resist film becomes higher ([0168];Figure 4A, 4B) but fails to teach the steps of supplying a pulsed RF signal while continuously supplying the negative DC voltage to the upper electrode, to generate plasma from the first processing gas, wherein (c) and (d) are alternately repeated as the instant invention.
Donnelly et al (US 10,515,782) disclose an atomic layer etching process, a RF power pulsed and a large negative DC bias may be applied to, for example, the counter-electrode 310, while a continuous wave ICP power is ON. This negative voltage may have no effect on V.sub.P. However, the resulting high energy ion bombardment of the counter-electrode 310 may generate secondary electrons that are accelerated to the full sheath potential (col.11, lines 51-65; Figure 4) but fails to teach the instant invention as the context of claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713